As the next of kin,' including the moving party, were given notice of the application of the committee of the deceased incompetent for the judicial settlement of his accounts, the moving party has a standing to move the court for a stay of proceedings until the rights of the parties in the estate of the decedent shall have been finally settled as the result of the proceedings for the probate of the will in the Surrogate’s Court, and the decision of the motion for a stay of the proceedings pending such final settlement of her rights affects a substantial right although resting in the discretion of the County Court. The order was, therefore, appealable, and we think that in the interest of justice the motion should have been granted. Order of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion granted. Jenks, P. J., Putnam, Blaekmar, Kelly and Jaycox, JJ., concurred.